Citation Nr: 1808074	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2016, the RO denied entitlement to service connection for a cervical spine disability.  The record reflects that the Veteran has perfected an appeal as to the cervical spine issue but the claim has not yet been certified to the Board.  However, the Veterans Appeals Control and Locator System (VACOLS) reflects that the RO is still taking action on this issue.  Therefore, the Board will not accept jurisdiction over the cervical spine issue at this time.  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Veteran filed a claim seeking entitlement to service connection for PTSD.  The record reflects the Veteran has been diagnosed with PTSD, as well as depressive disorder and rule out anxiety disorder.  See e.g., August 2012 VA treatment record.  Therefore, the Veteran's claim includes consideration of whether any psychiatric disability diagnosed during the appeal period was incurred in or is otherwise related to his military service.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Veteran has identified several events that occurred during service which he believes were traumatic and resulted in his current psychiatric disability.  See July 2012 Veteran statement.  While he has not provided sufficient information about each incident/stressor to allow VA to corroborate the occurrence of such, detailed information is only needed to support a diagnosis of PTSD.  Indeed, the Veteran is competent to report the events that occurred during service and his service and post-service treatment records show that he complained of nervousness during service and a few years thereafter.  See July 1977 report of medical history; January 1982 treatment records.  

Given the foregoing, the Board finds a VA examination is needed to determine whether any psychiatric disability diagnosed during the appeal period is related to his military service.  On remand, the Veteran will also be given an opportunity to provide more detailed information about the traumatic events that occurred during service. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide the dates (within a two month period), places, and any other relevant information for each traumatic event he experienced during service, including those described in his July 2012 statement.  

2. Contact JSRRC and any other appropriate record centers, in order to corroborate any verifiable stressors.  If the JSRRC cannot verify the stressors, the AOJ should document the attempts that were made to corroborate the claimed stressors.  

3. Afford the Veteran a VA psychiatric examination.  After reviewing the record, the examiner should respond to the following:

(a) Identify the Veteran's current psychiatric disabilities.  

The examiner should address any psychiatric disability diagnosed during the appeal period (i.e., since April 2012) and reconcile any previous psychiatric diagnoses of record with the findings of the current examination.  

(b) For each diagnosed disability, is it as likely as not (i.e., probability of 50 percent or higher) that the disability was incurred in or otherwise related to his military service?  

In answering this question, the examiner should consider and address service and post-service treatment records, which contain notations of anxiety in July 1977 and January 1982, and the Veteran's lay statements regarding the onset and nature of his current psychiatric disability.  

A rationale should be provided for each opinion.

4. Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

